902 F.2d 1567Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Edmond WATTS, Plaintiff-Appellant,v.C.E. THOMPSON;  Unknown Mail Room Officer;  James E.Johnson, Defendants-Appellees.
No. 89-7159.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1989.Decided May 2, 1990.Rehearing and Rehearing In Banc Denied May 24, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (C/A No. 88-104-AM)
James Edmond Watts, appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Edmond Watts appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Watts v. Thompson, C/A No. 88-104-AM (E.D.Va. May 3, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In light of our view of the merits of Watts' claims, we deny his "motion for order and instructions."    If any new claims arise, Watts is free to file a civil complaint seeking relief